 IntheMatter of PHILIPB. WALLACE,JR., GEORGEA. WALLACE, EMILYA. MCPHEE, D/B/A U. S. PIPE AND MANUFACTURING COMPANY,'Eli-PLO-ERandINTERNATIONALASSOCIATIONOF MACHINISTS,WELDERSLODGE1330,PETITIONERCase No. 00-RC-14.Decided Jwne 29, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at SanFrancisco, California, on February 20 and 24, 1948, before AlbertP.Wheatley, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERPhilip B. Wallace, Jr., George A. Wallace, and Emily A. McPhee,partners, doing business as U. S. Pipe and Manufactilring Company,operate a machine shop and pipe-fabrication shop at their plant inSan Francisco, California, which is the only plant involved.During the 1947 calendar year the Employer bought more than$50,000 worth of materials, about 66 percent of which was receivedfrom points outside the State.During the same period the Em-ployer's sales exceeded $250,000 in value, about 15 percent of whichwas shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.'The name of the Employer appears as amended at the hearing.Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Houston, Reynolds,and Gray].78 N. L. R. B., No. 4.15 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry, Local No. 38, herein called the Intervenor,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of the Employer's welders until the Peti-tioner has been certified by the Board in an appropriate unit.On February 14, 1946, the Employer and Intervenor's predecessorexecuted an agreement covering all employees in the pipe-fabricationshop, including the welders involved herein, which contract providedthat it was to remain in effect until January 1,1947, and to be "renewedfor successive periods of 1 year unless either party shall give writtennotice of termination to the other."We construe this language toprovide for automatic renewal unless notice of termination is givenprior to the anniversary date of the contract (January 1).On August20, 1947, the Employer and the Intervenor executed an agreementeffective to June 23, 1948, with provision for automatic renewal; theycontend that this agreement did not supersede, but merely supple-mented, the agreement of February 14, 1946, and that both contracts-are still in effect.The petition in this case was filed on November 4,1947.The Intervenor urges both the foregoing contracts as a bar to,the instant proceeding.The petition having been filed prior to the operative date of theautomatic renewal clause in the contract of February 14, 1946, thatcontract, even if still in effect, cannot operate as a bar.Moreover,,the petition having been timely filed as to the 1946 contract, is notbarred by the 1947 contract, which was a premature extension of the1946 agreement, having been executed during the term of that contract .4Furthermore, as the original term of the 1947 contract will expire onJune 23, 1948, before a new certification can possibly issue in this case,that contract could not, in any event, operate as a bar.'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act."3United Association of Journeymen Plumbers and Steamfitters, Local Union No 5904Matter of Murray Leather Company,73 N L R B 892.For purposes of application ofthe Board's familiar rule that a contract executed during the term of another contract doesnot bar a petitionwhich isotherwise timely filed,it is immaterial whether the new con-tractis a supplementto the old contiact,as ishere (outendcd,of anextension of the old'contract.Matter of Blair Limestone Company,70 N L R B 6895Matter ofGreen Bay Drop Forge Company,60 N. L.R. B 334, 336.6 On May 1, 1947, the Employer signed an agreement effective to April 1, 1949, withLodge 68 of the International Association of Machinists covering all employees in the U. S. PIPE AND MANUFACTURING COMPANY17IV.THE APP130PRIATE UNIT THE DETERMINATION OF REPRESENTATIVESThe Employer's production operations are divided into the follow-ing sections: pipe welding, pipe bending hot, pipe bending cold, ma-chine welding, and machine shop.The machine welding section isadjacent to the machine shop, and the pipe welding section is adjacentto the pipe bending sections and separated by them from the machinewelding section.The complement of these sections -normally consistsof about 15 machinists, 10 welders, and 6 to 9 pipe benders.Themachine shop fabricates machinery and tools, the pipe shop producespipe, coils, tanks, etc.Each welder spends about two-thirds of histime in the pipe shop and one-third in the machine shop.The Petitioner seeks a unit of all "production and maintenance"welders at the Employer's San Francisco plant.This unit would in-clude the welders insofar as they work on items produced in the ma-chine shop as well as in the pipe-fabrication shop. The Employer andIntervenor contend that such a unit would be inappropriate and re-quest a unit consisting of all the employees engaged in pipe-fabrica-tion work, which would include pipe benders, welders, and helpers,but which would exclude the welders insofar as they are employed inthe machine shop.The Employer and Intervenor rely on an agreement of January 21,1941, between the international unions with which the Petitioner andthe Intervenor are affiliated, awarding jurisdiction to the Pipe Fittersover all welding in connection with the fabrication of pipe, and to theMachinists over the welding of machinery.The Employer and theIntervenor contend, moreover, (1) that the Intervenor and its prede-cessor have since 1946 bargained for a unit of all employees in thepipe-fabrication shop including welders, and (2) that welding is notitself a craft but merely an adjunct of the craft of steanlfitting.Weshall consider these issues in order.The ,jurisdictional awardAs already stated, the parent organizations of the Petitioner andthe Intervenor in 1941 awarded to the Pipe Fitters jurisdiction over allpipe-fabrication work, including any welding incidental to such work.The Petitioner does not deny that such an award was made but con-tends that the award is not binding on it or on the Board in this case.We agree.We have frequently held that such a jurisdictional award,machine shop including the welders here iniohed. insofar as they are engaged in machineweldingHow ci em, this contract is not urged as a bar to the instant proceeding, Lodge 68baling tihscLumed aat interest in the representation of welders 18DECISIONS OP NATIONAL LABOR RELATIONS BOARDwhile entitled to some weight, is not determinative of the appropriate-ness of a unit.?The bargaining historyThe Intervenor has since February 14, 1946, bargained for a unitof all employees engaged in pipe-fabrication work, including thewelders here involved,insofar asthey workon pipe fabrication.How-ever, from 1938 to 1945 the Petitionerbargainedfor all the welders,whether working on pipe or machinery,and executed contracts forsuch welders,either directlywith theEmployer or with a representa-tive of an association of which the Employer was a member. OnMarch 18, 1946,the Petitioner and the representative of the foregoingassociation again executed an agreement expiring March 31, 1947,which coveredwelders generally.,'On May 1, 1947,as already noted,the Employerand Lodge68 of the International Association of Ma-chinists executed an agreement effectiveto April 1, 1949,covering allemployees in the machine shop, including the welders involved,insofaras they work on machinery.Lodge 68 has,however, disclaimed anyinterest in the welders.In determining the appropriateness of the unit sought, we cannotregard the Intervenor's relativelybrief experience as the b-,;rgaiilmgagent for the welders(insofar as they worked on pipe)in a unit ofpipe-fabrication workers as entitled to any greater weight than theprevious,but more extensive,history of the Petitioner as bargainingagent forthe "pipe welders"in a unit consisting exclusively of welders.Craft status of weldersThe Intervenor contends that welding is not a craft but, merely ad-junct of the steamfitter's or machinist's trade.So far as the recordshows, the Employer has no apprenticeship training program of weld-ers, nor does it appear how much training or skill the Employer re-quires of its welders.It does appear, however, that the welders are an identifiable, homo-geneous group with a strong community of interest.While they donot have separate immediate supervision, they have separate workareas, and only occasionally do work other than welding.As alreadystated, there is no fixed line of demarcation between the pipe weldersand machine welders, but each welder habitually does both typesIMatter of Grinnell Company of the Pacific,71 N L R B 1370,and cases there citedMatter of AmericanBakeriesCompany/,74 N L R. B 399BInsofar as this agreement related to the Emplo.Ner's "pipe welders," it was in conflictwith the agreement of February 14, 1946,which recognized the Intervenor as the bargain-ing agent for the"pipe welders " U. S. PIPE AND MANUFACTURING COMPANY19of work.'There is no interchange between the welders and therest of the employees.At the time of the hearing the Petitionerhad agreements with 189 employers in the area for units of welders.The Board has frequently found that such units might be appropriatefor collective bargaining purposes.10In view of all the foregoing circumstances, we find that all weldersin the Employer's San Francisco plant, excluding supervisors, may,if they desire, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.We shall not make any final unit determination pending the out-come of the election directed below. If the majority of those votingselect the Petitioner they will be taken to have indicated a preferencefor a separate unit. If they select the Intervenor, they will be takento have indicated a desire to remain a part of the unit currentlyrepresented by the Intervenor.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Philip B. Wallace, Jr., GeorgeA. Wallace and-Emily A. McPhee, d/b/a U. S. Pipe and Manufactur-ing Company, at San Francisco, California, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and.Supervision of the Regional Director for the Twentieth Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in thevoting group described in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether they desire to berepresented by United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry, Local No. 38, or byInternationalAssociation of Machinists,Welders Lodge 1330, forthe purposes of collective bargaining, or by neither.9This practice is designed to equalize the opportunities of the welders to receive thehigher rate of pay assigned to pipe weldingiOMatter of Consolidated Pipe Company,72 N L.R B 1236NatterofSolar AircraftCompany,51 N L R B 964